PD-0312-15
                      PD-0312-15                                COURT OF CRIMINAL APPEALS
                                                                                 AUSTIN, TEXAS
                                                              Transmitted 3/20/2015 5:48:54 PM
                                                               Accepted 3/25/2015 10:04:48 AM
TO THE COURT OF CRIMINAL APPEALS OF TEXAS                                         ABEL ACOSTA
                                                                                          CLERK


                        No.____________


                _________________________________


                      ROBERT S. SHEARER,
                            Appellant
                               v.
                      THE STATE OF TEXAS,
                             Appellee

                _________________________________



   MOTION TO EXTEND TIME TO FILE PETITION
         FOR DISCRETIONARY REVIEW

  _________________________________________________________

   On Petition for Discretionary Review from the Court of Appeals for
   the Tenth District, Waco, Texas in Cause No. 10-14-0031-CR;
   DISMISSING an appeal from a judgment issued in Cause No. 5054-A
   from the County Court at Law #2 of Brazos County, Texas.

  _________________________________________________________



                                                  R. Scott Shearer
                                                  TBA No. 00786464
                                                  917 Franklin, Suite 320
                                                  Houston, TX 77002
                                                  (713) 254-5629
                                                  (713) 224-2889 FAX
                                                  ShearerLegal@Yahoo.com
 March 25, 2015
                                                  Attorney for Appellant

                                                  March 20, 2015
TO THE HONORABLE COURT OF CRIMINAL APPEALS OF TEXAS:


        NOW COMES, ROBERT SCOTT SHEARER and files this Motion To Extend

Time To File Petition For Discretionary Review. In support of this motion, he would

respectfully show the Court the following:


                                                I.


        In a UNPUBLISHED opinion delivered January 15, 2015, a panel of the Tenth

Court of Appeals DISMISSED Appellant’s appeal from a judgment of conviction for

speeding by the County Court at Law #2 Court of Brazos County. Appellant filed a motion

for rehearing, which was overruled on February 19, 2015.                  Appellant’s Petition for

Discretionary Review is due on March 23, 2015. This motion to extend time to file petition

for discretionary review is timely filed within thirty days after the court of appeals issued its

opinion or overruled Appellant’s Motion for Rehearing or within fifteen days of said

deadline. See TEX. R. APP. PROC. 68.2.



                                               II.


        Appellant is requesting additional time to file the petition for discretionary review.

More time is necessary to research the issues involved.



                                               III.

        Appellant asserts that this motion is not made solely for purposes of delay and that

the granting of this motion will not prejudice the rights of the State.
                                              IV.



        Appellant is therefore requesting a thirty [30] day extension so that his Petition may

be timely filed.



        WHEREFORE, PREMISES CONSIDERED, Appellant prays that the

Honorable Court of Criminal Appeals will grant his Motion To Extend Time To File

Petition For Discretionary Review.



                                                                Respectfully submitted,

                                                                /s/R. SCOTT SHEARER
                                                                R. Scott Shearer
                                                                TBA No. 00786464
                                                                917 Franklin, Suite 320
                                                                Houston, TX 77002
                                                                (713) 254-5629
                                                                (713) 224-2889 FAX
                                                                ShearerLegal@Yahoo.com

                                                                Attorney for Appellant

                                                                March 20, 2015
                            CERTIFICATE OF SERVICE

        I certify that a copy of this Motion has been served upon the State of Texas by e-
mailing a copy of same to the following parties at the following addresses on this the 15th
day of March, 2015:


BRAZOS CO. DISTRICT ATTORNEY’S OFFICE
APPELLATE SECTION
300 E. 26TH STREET, SUITE 1300
BRYAN, TX 77803



                                                     /s/R. SCOTT SHEARER
                                                     R. Scott Shearer